Upon a plea of guilty to selling whisky in dry area appellant was fined $150.00.
The prosecution originated in the county court. No information was ever filed. Appellant has filed in this court a request to withdraw his appeal. *Page 197 
In all respects the record before us in this case reflects the same situation and procedure found in Cause No. 24,086 (Page 194 of this volume) against the same appellant, which cause was this day reversed and remanded. Reference is made to the opinion in No. 24,086 for the reasons for such action.
Appellant's request to dismiss his appeal is refused, and the judgment is reversed and the cause remanded.
                    ON MOTION FOR REHEARING.